department of the treasury int ernal revenue service washington d c date of f i c e of c h i e f c ou n s e l number release date c pa apjp tl-n-2908-00 uilc internal_revenue_service national_office field_service_advice memorandum for associate district_counsel kansas-missouri district kansas city cc msr ksm kcy from assistant chief_counsel administrative provisions judicial practice cc pa apjp subject notice requirement for securing consents to extend the statute_of_limitations this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend taxpayer partnership a partnership b representative mr a corporation a district x date date date date tax_year tax_year tax_year tax_year tmp for partnership b representative for partnerships a and b cfo of corporation a tmp for partnership a issue sec_1 whether the notice requirements of sec_6501 apply to an extension of the period of limitations under b b applicable to an assessment of tax attributable to partnership items under the tefra rules whether the service can rely on the consents to extend the period of limitations obtained from partnerships a and b if the service did not comply with the notice requirements of sec_6501 conclusion sec_1 the service is required to comply with sec_6501 even though the statute_of_limitations for a tefra partnership section does not expressly incorporate the notice requirements of sec_6501 because neither partnership a nor partnership b received the required notice under sec_6501 the service cannot rely on the consents obtained from the partnerships facts in tax_year district x opened an audit on taxpayer’s individual income_tax returns for tax_year and tax_year after the service began the audit the district expanded the audit to include partnership a partnership b and three s_corporations in which taxpayer has an ownership_interest both partnership a and partnership b are subject_to the tefra partnership rules corporation a is the tax_matters_partner of partnership a partnership a is the tax_matters_partner of partnership b mr a is the chief financial officer of corporation a partnerships a and b are represented by representative on date the revenue_agent in charge of the audit prepared forms 872-p consent to extend the time to assess tax attributable to items of a partnership extending the period of limitations on assessment from date to date for tax_year for partnerships a and b the revenue_agent mailed these consents to representative without letter request to extend statute additionally the revenue_agent failed to discuss the sec_6501 rights of partnership a or partnership b with representative after receiving the consents representative forwarded the consents to mr a for signature mr a signed and returned the consents for partnership a and partnership b to the revenue_agent on date issue law and analysis the period of limitations within which to assess tax is generally governed by sec_6501 in the case of tax attributable to adjustment of partnership items the unified procedures of tefra and section apply see 114_tc_533 section b b provides that the period within which to assess tax attributable to partnership items may be extended on behalf of all partners by an agreement with the tax_matters_partner tmp in determining the validity of a consent under section b b the requirements of sec_6501 as well as those of section b must be taken into the tmp of partnership a is corporation a the form 872-p for partnership a was executed by mr a an officer of corporation a as chief financial officer of corporation a mr a is authorized to execute consents to extend the period of limitations on behalf of corporation a see revrul_83_41 1983_1_cb_349 clarified by revrul_84_165 1984_2_cb_305 thus if the consent for partnership a is otherwise effective all partners of partnership a are bound by that consent similarly if the consent for partnership b is otherwise effective then it would bind the partners of partnership b the consent for partnership b was executed by mr a he was authorized to execute this consent as he is an officer of the tmp of partnership a and partnership a is the tmp of partnership b account as stated in cc f western operations l p v commissioner tcmemo_2000_286 congress did not intend to create a completely separate statute_of_limitations for assessments attributable to partnership items thus section merely supplements sec_6501 and does not repeat all of the terms and provisions set forth in sec_6501 we therefore conclude that the service must comply with the requirements of sec_6501 in securing a consent under section b b issue sec_6501 provides that the service shall notify the taxpayer of the following rights to refuse to extend the period of limitations to limit such extension to particular issues and to limit the extension to a particular period of time this notice must be provided each time an extension is requested the legislative_history of this provision states that congress believed that taxpayers should be fully informed of their rights with respect to the statute_of_limitations on assessment congress expressed concern that in some cases taxpayers were not fully aware of their rights to refuse to extend the statute_of_limitations and have felt that they had no choice but to agree to extend the statute_of_limitations upon the request of the service see h_r conf_rep no pincite sec_6501 applies to each request to extend the period of limitations on assessment made after date the consents at issue for partnership a and partnership b were secured on date thus the requirements of sec_6501 apply to the consents secured from partnership a and partnership b the service must satisfy the requirements of sec_6501 by advising the taxpayer of the rights set forth in sec_6501 congress intended that the service follow sec_6501 when soliciting consents to extend the period of limitations on assessment here partnerships a and b and representative were not advised of sec_6501 when the consents were requested the revenue_agent did not advise the partnerships or representative of the sec_6501 rights either orally or in writing or by providing a copy of publication extending the tax_assessment period thus we conclude that the service cannot rely on the consents executed by partnerships a and b on date case development hazards and other considerations you note that partnership a and partnership b are subject_to tefra and that the entities are part of a complex corporate structure you also point out that mr a who executed the consents and representative are both experienced business people accustomed to executing consents you urge us to draw the inference that experienced business persons such as mr a and representative must be aware of taxpayers’ rights under sec_6501 and that actual notice under that section is thus unnecessary however there is no support in the statutory language or the legislative_history for creating an experienced business person exception to the requirements of sec_6501 advice regarding the sec_6501 rights must be given on each occasion when a waiver is requested the service may not assume that the representative or the taxpayer had knowledge about their right to notification under sec_6501 based on their level of sophistication or experience you have also pointed to facts regarding the execution of consents by entities related to partnerships a and b during the same period of time in particular you note that an individual representing certain related s_corporations proposed that the consents be limited to particular issues and you indicate that taxpayer and the individual representing the s_corporations must have had knowledge of the right to refuse to sign a consent we regard these facts as irrelevant to the inquiry here those consents were executed by a different representative then the one representing partnerships a and b further each business_entity is entitled to notice under the statute without regard to the knowledge that an owner of the entity has concerning sec_6501 in addition we have concerns about the consents secured for the subchapter_s_corporations therefore we recommend that your office review these consents more closely and the circumstances surrounding them to ensure that the taxpayers received proper notification under sec_6501 if you have any questions or concerns regarding this response please contact brad taylor at curtis g wilson by michael l gompertz assistant to chief branch
